Name: Commission Regulation (EC) No 1231/2004 of 1 July 2004 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  distributive trades
 Date Published: nan

 3.7.2004 EN Official Journal of the European Union L 234/4 COMMISSION REGULATION (EC) No 1231/2004 of 1 July 2004 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10(b) thereof, Whereas: (1) Article 6(1) of Commission Regulation (EC) No 2659/94 (2) lays down the amounts of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses. In order to take account of the development in storage costs and of market price forecasts, it is necessary to amend those amounts. (2) Regulation (EC) No 2659/94 should be amended accordingly. (3) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Article 6(1) of Regulation (EC) No 2659/94 is hereby replaced by the following: 1. The amount of private storage aid for cheese shall be as follows: (a) EUR 10 per tonne for the fixed costs; (b) EUR 0,25 per tonne per day of storage under contract for the warehousing costs; (c) for the financial costs, per day of storage under contract:  EUR 0,32 per tonne for Grana padano;  EUR 0,52 per tonne for Parmigiano-Reggiano;  EUR 0,26 per tonne for Provolone. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 284, 1.11.1994, p. 26. Regulation last amended by Regulation (EC) No 830/2003 (OJ L 120, 15.5.2003, p. 13).